n              08/04/2020
                                                          LAILirs
            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 20-0250


                                       OP 20-0250


PATRICK JOSEPH ADAMS,                                                 FILED
              Petitioner,                                              AUG 0 4 9n20
                                                                                      „ ift
                                                                   Cie:••• •
       v.
                                                                      ORDER
PETER BLUDWORTH, WARDEN,
CROSSROADS CORRECTIONAL CENTER,

              Respondent.



       On July 21,2020,this Court issued an Order denying and dismissing Patrick Joseph
Adams's Petition for a Writ of Habeas Corpus because he did not demonstrate illegal
restraint due to his 2019 parole revocation based on several parole violations following his
release. The Department of Corrections filed a summary response per our May 8, 2020
Order and addressed Adams's cognizable claims for habeas corpus relief. As we stated
then most of Adams's claims were not remedied by his instant petition. On July 23, 2020,
Adams filed a Motion to Respond to the State's Answer, his Response, and two exhibits.
       The Montana Rules of Appellate Procedure govern filings in original proceedings,
such as this writ. M.R. App. P. 14(7)(a) provides: "No reply memorandum shall be filed
to the summary response, except on order of the supreme court." We construe Adams's
pleadings as a reply memorandum that is not allowed here. Therefore,
      IT IS ORDERED that Adams's Motion to Respond to the State's Answer is
DENIED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Joseph Patrick Adams personally.
       DATED this =pi, day of August, 2020.



                                                               Chief Justice
    4/-14-4
    "     3



      Justices




2